Citation Nr: 1624279	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  08-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1980 to April 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's July 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's current psychiatric disorders did not have onset during his active service, were not caused by his active service, and a psychosis did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not all been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.03, 3.304(f), 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

      I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA treatment records, lay statements, and VA examination reports.  

The Board also notes that the September 2015 VA examination and October 2015 VA addendum opinion were in substantial compliance with the Board's July 2015 remand instructions.  The opinions were adequate, as they were predicated on an examination of the Veteran, as well as, consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The examiners considered all of the pertinent evidence of record, and provided a complete rationale for the opinions stated.  

Additionally, all outstanding VA treatment records were obtained.  There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.
      
      
      II. Analysis

In this case, the Veteran contends that he has an acquired psychiatric disorder that is related to service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

No compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131.

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest during service or to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2014).

Service treatment records (STRs) show that the Veteran was hospitalized for three days in 1983 for major depression and suicidal thoughts.  He was discharged from the hospital with diagnoses of adjustment disorder with depressed mood, mixed personality (schizotypal and passive aggressive), continuous alcohol dependence, and episodic marijuana abuse.

Post-service treatment records include an April 2008 VA treatment not documenting that the Veteran presented as a new case to the primary care clinic.  He complained of depression and reported a history of suicidal attempt two years ago when he tried to hang himself.  He denied a history of using antidepressants.  While he reported a history of suicidal thoughts off and on for the last few months, he denied any at present.  He was diagnosed with depression.

The Veteran was afforded a VA examination in September 2008.  He reported that about halfway through his active duty service he "started hurting people."  When asked to describe how he would hurt people, he stated that he would just walk up to someone and hit them.  He stated he did not know why he did it, that they did not intentionally provoke him by their actions or word, and he was not angry at them.  Following military service, the Veteran stated that he worked mostly on construction jobs as a concrete finisher and asphalt worker for a number of different employers.   He stated that he did not believe he had any [psychiatric] spell and was not treated for depression for nearly 25 years until January of last year when he said he drove his car into a ditch in an apparent suicide attempt.  He said he did have another spell of attacking people several years ago and that on one occasion he attacked his brother and knocked his brother's eye out of his head with a blow to the eye.  He once again had little idea why he had done this.  He said there were a lot of people around and he was very anxious, but otherwise seemed to have no clue why he attacked and badly injured his brother causing him to be blind in one eye.  He said his brother had not said or done anything to provoke him.  The Veteran reported that he sought no counseling or treatment after this event and that he has had no other psychiatric problems by his account until January 2007 when he tried to commit suicide by driving his car into a ditch and then again in May 2008 when he tried to hang himself using a cord, but the cord broke.  The examiner noted that "once again, he seemed to have little insight or understanding of his actions."  The Veteran said he guessed he was depressed but had not really given it a lot of thought.  When asked why he had done this, the Veteran stated, "I guess it could have been triggered by day-to-day life," but he could not name any unusual stressor in his life.  He received an axis I diagnosis of adjustment disorder with depressed mood.  

In summary, the September 2008 VA examiner stated:

This 49-year-old Army Veteran has an intermittent history of aggressive acts towards himself and others which have apparently been triggered by nothing other than his feeling very tense and uncomfortable around people.  He seems like he is very much of a loner and his favorite activity is hunting alone in an isolated area.  He was hospitalized for depression and suicidal ideation in the military but that he had not been hospitalized or treated on an outpatient basis for depression or any other psychiatric disorder since that time.  He has had other incidences of attacking people, his brother in particular, and two recent suicide attempts, one by running his car into a ditch and another by hanging in which the cord broke.  These accidents appear to be very impulsive and he has little-to-no-insight about his emotions or what causes him to take violent actions.  There is no evidence of chronic depressive disorder that had existed since military service.  I believe current depressive feelings and recent suicide attempts are less likely than not related to his military service.  He appears to have had intermittent spells of depression and anger but nothing that appears chronic or that was treated...I find no other psychiatric disorder upon examination, but cannot rule out the existence of mixed personality disorders.

During February 2009 VA treatment, the Veteran endorsed a history of two suicide attempts.  He stated that he was not currently intending to harm himself, but that his "mind [was] always searching for ways."  His primary complaint appeared to be unexpected bouts of violence.  The examining psychiatrist found that he was generally not forthcoming with symptoms and it was unclear whether he was providing accurate information.  The Veteran's disorganization was somewhat suggestive of psychosis.  He did not appear to be psychologically-minded.  He reported that he was free of substance abuse, and had a UDS ordered for that day.  He was diagnosed with psychosis NOS.

A March 2009 VA treatment record shows that the Veteran denied any recent experiencing of the unusual symptoms he presented with.  He denied feeling angry, but stated he was isolated.  He denied feeling suicidal and also denied the use of drugs or alcohol despite a request for rehabilitation.  Upon assessment, the Veteran was observed as generally not forthcoming with symptoms and it was unclear whether he was providing accurate symptoms.  He often reported that he did not remember.  The Veteran received an axis I diagnosis of psychosis NOS and cocaine abuse.

In a June 2009 handwritten statement, by the Veteran's brother, G. W., he stated that something happened when the Veteran came out of service, that he changed mentally, became a different person in the things he said and did, and that he did not care about anyone or himself.  He continued to write that the Veteran became destructive tearing up good cars and starting fights with his brothers for no apparent reason.  He also related that the Veteran could not hold onto jobs and that he had relationships with women that did not work out too well.  He also described having a pinched neck due to the Veteran grabbing him by his neck and pulling him back.

Pursuant to a December 2011 Board remand, the Veteran was afforded a VA examination in January 2012.  He was diagnosed with no psychiatric disorder related to military service.  Upon review of the Veteran's claims file and interview of the Veteran, the examiner noted that the Veteran denied depression or other mental health problems.  The Veteran denied depression while in the military.  He denied current depression and did not provide evidence of psychosis upon examination.  Based on a review of the record, the examiner stated that it appeared more likely than not that the Veteran's previous mental health problems were related to his substance abuse.  The examiner did not find evidence of current mental health issues related to the military.  Additionally, the examiner found it significant to note that after his discharge from the military, the Veteran had 16 years of employment without apparent difficulty.

Pursuant to a May 2014 Board remand, the Veteran underwent another VA examination in June 2014.  The examiner pointed out that while the Veteran denied legal problems, a recent VA treatment medication management note indicated that he was involved in the court system for hot checks.  When asked about alcohol usage, the Veteran stated that he "rarely drank."  He denied a history of drinking excessively, but the examiner acknowledged that military records indicated "alcohol dependence."  The Veteran went on to state that the last time he drank anything was in the 1990s.  However, a November 2013 VA treatment record reflects the Veteran's reports of drinking one gallon of liquor at a time two to three times each week.  The examiner also noted that while the Veteran reported to have last used cocaine in 2007, lab work indicated that he was positive for cocaine multiple times in 2009, 2010, and 2013.  Additionally, while the Veteran denied the use of marijuana, stating that his last usage was in 2007, lab work was positive for such in 2009.  The examiner commented that the Veteran had been treated for depression and substance abuse sporadically through VA clinic since 2009.  

The examiner acknowledged the Veteran's service records, which showed that he was hospitalized for three days in 1983 due to problems coping with stress and diagnosed with Adjustment Disorder and Substance abuse.  Records also reflect problems with alcohol abuse in 1981.  The examiner continued to state that records also suggested that he was stressed and wanted out of the military.  She stated that it was presumed that this situational stress (as indicated by the diagnosis) was resolved with his discharge, given that the Veteran did not pursue mental health treatment for 26 years.  The examiner also wrote that in reference to the Veteran's buddy's lay statement and mental health treatment, through the VA, it should be noted that the Veteran has had extensive substance abuse noted throughout the years (including this diagnosis during his military career) and any changes in his behavior are likely related to this substance abuse.  The examiner found that records suggested that the Veteran's substance abuse continued, though the Veteran was not forthcoming with this information upon current evaluation.  He did not endorse symptoms of depression, but rather described himself as anxious.  Given the totality of the Veteran's claims file and information from current evaluation, the examiner opined that it was less likely than not that any current symptoms of emotional distress were related to his mental health problems while he was in the military.  The Veteran did not receive a mental disorder diagnosis.  

Pursuant to the most recent July 2015 Board remand, the Veteran was afforded a VA examination in September 2015.  He was diagnosed with antisocial and borderline features, as well as, stimulant (cocaine) use disorder.  Upon review of the Veteran's claims file and interview of the Veteran, the examiner commented that Veteran's history is consistent with Other Specified Personality Disorder (Antisocial and Borderline Features), which leads to periods of instability when he experiences problems interpersonally with others.  The examiner noted the Veteran's reports that as a child he felt left out at times, and his father and brothers struggle with substance abuse.  She explained that personality disorders are "pervasive and inflexible" with a symptom onset during youth.  The etiology of personality disorders are dysfunctional family interactional styles that occur early in the patient's life, that later leads to an irrational way of thinking and relating to others ("personality disorder").   The Veteran has had difficulty at work, with family members (e.g., fights with his brother), and uses dysfunctional coping mechanisms (i.e., cocaine).  The examiner determined that the Veteran's poor coping skills has led to substance abuse as a coping mechanism, with treatment beginning as early as 1 year after he was active status in the military (1981).  Substance abuse is a typical pattern for individuals suffering from personality disorder with no positive coping skills.  

The examiner continued to opine as to the Veteran's diagnosed personality disorder.  She stated that his adjustment disorder diagnosed when he was discharged during January 1983 was more likely than not related to his personality disorder (poor interpersonal and poor coping skills).  She pointed out that after discharge, the Veteran continued the pattern of poor interpersonal skills, substance abuse, and manipulative behavior (e.g., report of bizarre symptoms, not forthcoming with examiners about substance abuse).  Since discharge, he likely has experienced other   episodes of adjustment disorder and/or major depression on-and-off as a result of his personality disorder symptoms.  However, the examiner concluded that these would not have been an exacerbation of his diagnosis during service and is simply an expected pattern for individuals with untreated personality disorder.  She found that the Veteran did not meet criteria for adjustment disorder but did meet the criteria for personality disorder and stimulant use disorder (cocaine).

The Board notes that pursuant to the July 2015 Board remand, the RO was to obtain an opinion on whether in-service reports documenting that the Veteran had difficulty with nocturnal enuresis, which at the time the clinician thought was related to stress, were related to service.  The September 2015 VA examiner explained that bed wetting was not uncommon for individuals who are intoxicated.  However, she ultimately stated that a medical doctor would need to rule-out a medical cause before his enuresis could be considered a psychological condition.  Following the September 2015 VA examination, the RO obtained an addendum opinion in October 2015 and no etiology of enuresis was provided as no current diagnosis of enuresis was found.  Indeed, the Veteran stated that he did not have enuresis.  

Based on the above, the Board finds that the most probative evidence of record is against a finding of service connection.

First, the Board has considered whether service connection is warranted on a presumptive basis.  For the purposes of 38 C.F.R. § 3.309(a), the term "psychosis" includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophrenia disorder, shared psychotic disorder, and substance-induced psychotic disorder. 8 C.F.R. § 3.384.  In this case, the Veteran was first found to have a diagnosis of psychosis NOS in 2009.  The evidence does not establish that the Veteran had a psychosis during service or within the one year period after separation from active service.  Therefore, presumptive service connection is not warranted for psychosis as a chronic disease under 38 C.F.R. § 3.309(a).

The Board further observes that the Veteran, while reporting symptomatology in service and thereafter, has also reported that since service he had no other psychiatric problems until January 2007 when he attempted suicide- which is 24 years after service discharge.  See September 2008 VA examination report.  Moreover, the clinical evidence of record does not document complaints or treatments of a psychiatric disorder until 2008.  This lengthy period without evidence of treatment tends to weigh against a finding of in-service onset.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
	
The Veteran has contended that his current acquired psychiatric disorder is related to his in-service hospitalization in 1983 for major depression and suicidal thoughts for which he was diagnosed with adjustment disorder with depressed mood, mixed personality (schizotypal and passive aggressive), continuous alcohol dependence, and episodic marijuana abuse.  The record does not show that the Veteran has any medical expertise, and he is thus considered to be a lay witness.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Depending on the facts of the particular case, lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A factor for consideration in determining if lay diagnoses or nexus opinions are competent evidence is the complexity of the condition or nexus question.  Id.; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's psychiatric disorder and any instance of his service to be complex in nature.  That is because of the question not only of what condition he had in service as opposed to now but also because of the history, or lack thereof, of symptoms for many years after service.  This complicates the disability picture and only someone with expertise in the field of mental disorders would be competent to address the nexus question.  Here, while the Veteran is competent to describe the current manifestations of his psychiatric disorder and to describe his in-service symptoms, the Board concludes that his nexus opinions are not competent evidence.  Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service psychiatric symptoms and his current acquired psychiatric disorder.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he has experienced psychiatric problems and symptoms since service.  See e.g. February 2009 VA treatment record.  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.

In this regard, the record contains numerous conflicting lay statements by the Veteran.  In particular, while the Veteran stated that he had suffered from psychiatric symptoms since service, he related that he did not believe he had any [psychiatric] spell and was not treated for depression for nearly 25 years until [2007] when he drove his car into a ditch in an apparent suicide attempt.  The Veteran continued to report that he sought no counseling or treatment after this event and that he has had no other psychiatric problems by his account until January 2007.  See September 2008 VA examination report.  Moreover, treating VA psychiatrists in 2009 found the Veteran as generally not forthcoming with symptoms and it was unclear whether he was providing accurate information.  Additionally, during the June 2014 VA examination, the examiner pointed out several statements made by the Veteran that called into question his veracity and credibility regarding his recent alcohol and drug use.  The Veteran's conflicting statements regarding his post service symptomatology and his alcohol and drug use raises a significant question as to the reliability of his recollections proffered in support of his claim for benefits.  Thus, the Board concludes that the Veteran's contentions of having psychiatric symptomatology since service to be not credible and affords only the most minimum of probative value to the statements.

With regard to the June 2009 lay statement provided the Veteran's brother, G. W., he stated that something happened to the Veteran upon service discharge, that he changed mentally, and became a different person in the things he said and did.  Essentially, he attributed the Veteran's current psychiatric symptoms to service.  The Board finds that G. W. is not competent to provide a causal link as there is no indication that he possesses the requisite medical knowledge to render such opinion.  With regards to his claim that the Veteran became destructive by tearing up cards and starting fights with his brothers for no apparent reason, the Board also finds that he is competent to report what he saw and experienced, but he is not competent to attribute the symptoms and behavior of the Veteran to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vets. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of multiple co-morbid psychiatric disorders, falls outside the realm of common knowledge of a lay person.  Consequently, the Board assigns little probative value to G. W.'s assertion that the Veteran's currently diagnosed acquired psychiatric disorder is in any way related to his military service.

Here, the Board recognizes that all VA examinations have concluded that the Veteran's psychiatric disability is not a result of service.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the medical opinions were provided by medical professionals and are therefore considered to all constitute probative evidence.  However, the Board must determine what the most probative evidence is.

The reasons provided in the following paragraphs are supported by the logic provided and are consistent with the Court's explanation and direction in Monzingo v. Shinseki.  In Monzingo, the Court explained that lack of an explicit laying-out of the journey from the facts to a conclusion by the examiner is not a basis for finding the report "inadequate".  26 Vet. App. 97, 106.  Rather, the report must be read as a whole.  Id.  The Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

With regard to the September 2008 VA examination of record, the Board acknowledges that in December 2011, the Board found such examination to be inadequate.  Specifically, the Board stated that there was no opinion provided as to whether the Veteran's current diagnosis of adjustment disorder with depressed mood was related to service and that the opinion was limited to his "depressive feelings" and recent suicide attempt.  However, given the Court's guidance in Monzingo, the undersigned does not find the September 2008 VA examination is inadequate.  It is clear from the examiner's opinion that the examiner thoroughly reviewed the Veteran's claims file in its entirety and considered the Veteran's in-service diagnoses as he clearly noted the Veteran's diagnoses of adjustment disorder with depressed mood and mixed personality disorder upon hospitalization discharge.  The examiner clearly explained that the evidence does not show that the Veteran's psychiatric symptoms had their onset in service and continued since that time.  Rather, the September 2008 VA examination report tends to show that the Veteran's symptoms that had been present at different times since service were not a continuation of symptoms he had in service.  

Therefore, the Board finds that an acquired psychiatric disorder first manifested many years after service is shown to not be causally or etiologically related to any disease, injury, or incident during service.

With regard to the other medical examinations of record, to include the January 2012, June 2014, and September 2015 VA examinations, the Board notes, the examiners have a different professional opinion of the Veteran's psychiatric disability.  Specifically, the January 2012 and June 2014 VA examiners found that the Veteran's psychiatric symptoms were more than likely related to substance abuse and less likely than not that his current mental health issues were related to service.  Additionally, the September 2015 VA examiner found that the Veteran's personality disorder was his primary disabling condition and that since discharge, he likely has experienced other episodes of adjustment disorder and/or major depression on-and-off as a result of his personality disorder symptoms.  The examiner further stated that "the pre-existing personality disorder was not exacerbated beyond its natural progression by events during military service.  He was described as a good soldier while hospitalized, but began having problems after his marriage."  The examiner also stated that substance abuse is a typical pattern for individuals suffering from personality disorder with no positive coping skills.  

The Board points out, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  Therefore, to the extent that post-service records show the Veteran has been diagnosed with a personality disorder, service connection for such a condition is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, specific to the Veteran's history of substance abuse: when drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection is not precluded if abuse is secondary to a service-connected disability.  Id.; 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998).  However, for the reasons stated above, the Veteran is not service-connected for a psychiatric disorder, and a direct service connection theory is legally precluded.  As such, service connection for substance abuse must be denied as a matter of law.  Sabonis, 6 Vet. App. 426 (1994).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric 

(CONTINUED ON NEXT PAGE)




disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


